Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The instant application is a division of 15/432,915, filed 02/14/2017, now U.S. Patent 10,381,111, which is a division of 14/380,513, filed 08/22/2014, now abandoned, which is a national stage entry of PCT/US2013/027492, International Filing Date: 02/22/2013, which claims priority from provisional application 61601931, filed 02/22/2012.
	
Claim status
4.	In the claim listing of 1/19/21, claims 1-4, 6-8, 10-17 and 21-25 are pending in this application. Claims 12-17 are withdrawn. Claims 1, 6, 12 and 15 are amended. New claims 21-25 are added. The amendments have been reviewed and entered. No new matter has been introduce by the amendments as applicant has identified the support for the amendments and the new claims in the instant specification (Remarks, pg. 7).
5.	Claims 1-4, 6-8, 10-11 and 21-25 are under prosecution.

Withdrawn Rejections and Response to the Remarks
7.	The previous rejection of claims 1-8 and 10-11 under pre-AIA  102(e) as being anticipated by Rowe has been withdrawn in view of amendments to claims 1 and 6 and addition of new claims 21-25. The arguments are directed to as claim 1 as amended (Remarks, pg. 8). They are moot in view of withdrawn rejection necessitated by the claim amendments.
	However, upon further consideration, a new ground of rejection is set forth in this office action over Rowe in view Chang (US 2008/0247613).
	The arguments as they pertain to the rejection made in this office action have been fully considered and are not persuasive because of the following reasons.
The arguments are directed to Rowe fails to teach or suggest any labelling of the membrane with a representation of the appendage in a computer readable form, let alone that the computer readable form is derived from the appendage of the individual and they are not persuasive because claim 1 as amended merely require that the biometric data collection system is configured to label either the substrate or a biological sample collection device comprising the substrate, which is taught by Rowe (Fig. 9 and paragraphs 0019 and 0114-0118). In other words arguments do not commensurate with the scope of rejected claims. 
As discussed below in detail, the explicit teachings of Chang are relied for the limitation of the representation of the appendage is provided in an electronically readable form derived from the appendage (i.e., fingerprint; limitations of claims 1 and 23).

	The arguments as they pertain to the rejection made in this office action over Fenrich in view of Rowe and Chang are directed to Fenrich fails to teach or suggest that such identifiers are "derived from the appendage of the individual" as required by claim 1. Rowe was cited as describing other elements of the claim, but as described above, Rowe likewise fails to teach these features (Remarks, pg. 8).
As discussed above in section 7, Rowe teaches the identifiers and provide teachings, suggestions and motivations to include the missing component(s) and the limitation of the representation of the appendage is provided in an electronically readable form derived from the appendage (i.e., fingerprint; limitations of claim 1 and 23) and the explicit teachings of Chang are relied for the limitation of the representation of the appendage is provided in an electronically readable form derived from the appendage (i.e., fingerprint; limitations of claims 1 and 23).
9.	The rejection of claims 1-8 and 10-11 under pre-AIA  35 USC 103(a) as being unpatentable over Harrold (US 2013/0106568) in view of Rowe, rejection over Harrold (US 9,058,646) in view of Rowe and rejection over Harrold (US 9,708,644) in view of Rowe have been withdrawn in view of amendments to claims 1 and 6 and addition of new claims 21-25. The arguments regarding said rejection have been fully considered 
	The arguments as they pertain to the rejections made in this office action over Harrold in view of Rowe and further in view of Chang have been fully considered. They are not persuasive because missing components from Harrold are taught by Rowe in view of Chang. 

Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-4, 6-8, 10-11 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (US 2013/0202182 cited in the previous office action) in view of Chang (US 2008/0247613 published Oct. 9, 2008).
Claim interpretation: Instant claims recited with an alternative claim language “or” or “and/or” have been interpreted as to require single limitation.
	Instant claims are drawn to a system (i.e., an apparatus). MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
In the instant case the limitation of “the representation of the appendage is provided in an electronically readable form derived from the appendage of the 
Rowe and Chang teach a fingerprint device and therefore analogous arts. Rowe teaches that the digitized versions of the ridge and valley patterns (i.e., fingerprints) have been stored electronically, which enables a comparison with a pattern supplied by an individual to verify purported identity or enables a scan of the database of patterns to attempt identification of a pattern belonging to an otherwise unknown individual and the development of digitized versions have beneficially allowed sophisticated pattern-comparison algorithms to be used in searching large numbers of stored patterns to facilitate law-enforcement, immigration, and other processes (paragraphs 0003-0004), thus implicitly teaching that the functional limitation the representation of the appendage is provided in an electronically readable form derived from the appendage (i.e., fingerprint; limitations of claim 1 and 23). Rowe does not explicitly teach the functional limitation of the appendage is provided in an electronically readable form derived from the appendage of the individual.
However solely to expedite the prosecution, the teachings of Chang are specifically applied for the limitation of the representation of the appendage is provided in an electronically readable form derived from the appendage (i.e., fingerprint; limitations of claim 1 and 23) of the individual with a processor for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints that allows to verify the fingerprint.  
The first and second components of independent claims 1 and 23 are similar and therefore are rejected together.

	Rowe also teaches a membrane 122 or an adhesive strip on a platen 120 to collect DNA or RNA, wherein the membrane acquires an image of the fingerprint and an identifying mark associated with the sample simultaneously (Figs. 3 and 9 and their associated descriptions in the text and paragraphs 0009, 0019 and 0037) and identifying mark include barcode or other type of mark (Fig. 9, paragraphs 0114-0118), which encompasses a second component comprising a substrate adapted to receive a biological sample from the individual, wherein the biometric data collection system (i.e., multispectral biosensor) is configured to label either the substrate or a biological sample collection device comprising the substrate wherein either the substrate or a biological sample collection device comprising the substrate is labeled with the representation of the appendage after obtaining the appendage.
Rowe further teaches resistive heating structures included near or in contact with the platen 120 (paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample.


    PNG
    media_image1.png
    785
    682
    media_image1.png
    Greyscale

As discussed above, Rowe teaches that the digitized versions of the ridge and valley patterns (i.e., fingerprints) have been stored electronically, which enables a comparison with a pattern supplied by an individual to verify his purported identity or enables a scan of the database of patterns to attempt identification of a pattern belonging to an otherwise unknown individual and the development of digitized versions have beneficially allowed sophisticated pattern-comparison algorithms to be used in searching large numbers of stored patterns to facilitate law-enforcement, immigration, and other processes (paragraphs 0003-0004), thus implicitly teaching that the functional limitation the representation of the appendage is provided in an electronically readable 
However, a camera module capturing and converting an optical image of the fingerprint into electronic image associated with the fingerprint was known in the art before the claimed invention was made as taught by Chang, who teaches a fingerprint identification apparatus comprising light sources, a light guide, a camera module and a processor, wherein the camera module converts an optical image of the fingerprint into electronic image associated with the fingerprint and the processor is configured for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution (Abstract and paragraph 0022), thus explicitly teaching the limitation of appendage is provided in an electronically readable form derived from the appendage of the individual. 
The artisan would recognize that while combining the camera module and a processor of Chang in the device of Rowe some routine optimization may be needed, which is within the skills of the artisan, especially when Rowe implicitly teaches storing electronic images digitally that allows sophisticated pattern-comparison algorithms to be used in searching large numbers of stored patterns to facilitate law-enforcement, immigration and other processes.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the camera module and the processor of Chang in the sensor system of Rowe with a reasonable expectation of success with the expected 
The teachings of Rowe in view of Chang regarding following dependent claims are discussed below.
Regarding claims 3 and 24, as discussed above, Rowe in view of Chang teaches a camera module (i.e., an imaging system) operatively coupled to the surface, wherein the imaging system is configured to collect an electronic image resulting from the impression (Chang Fig. 1 and Abstract).
Regarding claims 6, 8 and 25, Rowe in view of Chang teaches apparatus comprising light sources, a light guide, a camera module and a processor, wherein the camera module converts an optical image of the fingerprint into electronic image associated with the fingerprint at high resolution (Chang Fig. 1 and Abstract), which encompasses a processor, configured to convert the electronic image from the impression into the representation of the appendage based on identified details of the appendage.
Regarding claim 10, Rowe teaches that the surface for obtaining the representation comprises a platen (Fig. 3).
Regarding claim 11, Rowe teaches that the connections module provides the system access to forensic databases (paragraph 0109).
. 

12.	Claims 1-4, 6-8, 10-11 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenrich et al (US 7,308,123, cited in the previous office action) in view of Rowe (US 2013/0202182 cited in the previous office action) and further in view of Chang (US 2008/0247613 as cited above). 
	Fenrich, Rowe and Chang teach a fingerprint system and therefore analogous arts. The teachings of Rowe are specifically applied for the limitation of a third component (i.e., heating structures) to promote biological sample collection. The teachings of Chang are specifically applied for the limitation of the representation of the appendage is provided in an electronically readable form derived from the appendage (i.e., fingerprint; limitations of claim 1 and 23) of the individual with a processor for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints that allows to verify the fingerprint.
Regarding claim 1 of a first component of a biometric data collection system, Fenrich teaches an apparatus comprising an imaging system for collecting the at least one ridge and valley signature, wherein the imaging system comprises a platen, high resolution image sensor in the form of digital camera (Figs. 1-4 and their associated descriptions in the text, Fenrich claim 1). The platen capable of capturing ridge and valley signatures of fingers (e.g., Figs. 2 and 3) of Fenrich meets the limitations of the first component adapted to obtain a representation of an appendage is provided in an 
Regarding a second component, Fenrich teaches that the platen is arranged in alignment with a DNA capture film and the DNA capture film comprising means for simultaneously collecting said at least one ridge and valley signature and said at least one DNA sample, and means for specifying an identifier that links the collected at least one DNA sample with the collected at least one ridge and valley signature (Figs. 2-4 and their associated descriptions in the text, Fenrich claim 1), which meets the limitation of second component comprising a substrate (i.e., the platen) adapted to receive the biological sample from the individual, wherein the imaging system (i.e., either the substrate or a biological sample collection device comprising the substrate is labeled with the representation.
Fenrich does not specifically teach a third component, which is taught by Rowe, who is in the same field of endeavor teaches resistive heating structures included near or in contact with the platen 120 (Fig. 1 and paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample. Rowe also teaches that the resistive heating structures provide heat to the platen that promote biological sample collection (paragraph 0009), thus providing motivation to include the third component of Rowe in the system of Fenrich.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the third component of Rowe in the system of Fenrich with a reasonable expectation of success with the expected benefit of increasing the amount of sample collection as taught by Rowe. An artisan having 
Fenrich in view of Rowe does not specifically teach the functional limitation of the appendage is provided in an electronically readable form derived from the appendage of the individual.
However, a camera module capturing and converting an optical image of the fingerprint into electronic image associated with the fingerprint was known in the art before the claimed invention was made as taught by Chang, who teaches a fingerprint identification apparatus comprising light sources, a light guide, a camera module and a processor, wherein the camera module converts an optical image of the fingerprint into electronic image associated with the fingerprint and the processor is configured for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution (Abstract and paragraph 0022), thus explicitly teaching the limitation of appendage is provided in an electronically readable form derived from the appendage of the individual. 
The artisan would recognize that while combining the camera module and a processor of Chang in the device of Fenrich in view of Rowe some routine optimization may be needed, which is within the skills of the artisan, especially when Rowe implicitly teaches storing electronic images digitally that allows sophisticated pattern-comparison algorithms to be used in searching large numbers of stored patterns to facilitate law-enforcement, immigration and other processes.

Regarding claims 2-4, 6-8, 10-11 and 21-22, Fenrich teaches that the platen surface adapted to obtain an impression of the finger (i.e., the appendage; Fig. 2) and an imaging sensor such as digital camera 102 operatively coupled to the surface, wherein the imaging system is configured to collect an electronic image resulting from the impression (Fig. 1 and column 9, lines 4-15 and column 12, lines 18-35). Fenrich also teaches that the system can be configured to send data into databases (Fig. 4 and its associated descriptions in columns 9 and 10 and column 4, lines 42-54 and column 10, lines 60-67), which requires a database connected to the processor; and connections module connected to the processor. As discussed above Chang teaches camera module comprising the processor configured to convert the optical image into the electronic image from the fingerprint. 
13.	Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenrich et al (US 7,308,123, cited in the previous office action) in view of Chang (US 2008/0247613 as cited above). 
Fenrich and Chang teach a fingerprint device and therefore are analogous arts.
Regarding claims 23-25, as discussed above in section 12, Fenrich teaches the first and the second components of the system but does not specifically teach the functional limitation of the appendage is provided in an electronically readable form derived from the appendage of the individual, which is taught by Chang, who teaches a fingerprint identification apparatus comprising light sources, a light guide, a camera module and a processor, wherein the camera module converts an optical image of the fingerprint into electronic image associated with the fingerprint and the processor is configured for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution (Abstract and paragraph 0022), thus explicitly teaching the limitation of appendage is provided in an electronically readable form derived from the appendage of the individual. 
The teachings of Fenrich in view of Chang also meet the limitations of claims 23 and 24 of the imaging system operatively coupled to the first component, wherein the imaging system is configured to collect an electronic image of the appendage and a processor configured to convert the electronic image from the impression into the 
The artisan would recognize that while combining the camera module and a processor of Chang in the device of Fenrich some routine optimization may be needed, which is within the skills of the artisan. The artisan would be motivated to include the camera module and the processor of Chang for verifying the fingerprint and obtaining the finger print at high resolution. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the camera module and the processor of Chang in the sensor system of Fenrich with a reasonable expectation of success with the expected benefit of receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution as taught by Chang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including camera module and a processor, which is routinely practiced in the art as exemplified by Chang.

 14.	Claims 1-4, 6-8, 10-11 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold et al (US 2013/0106568, cited in the previous office action, herein after ‘568 publication) in view of Rowe (US 2013/0202182 cited in the previous office action).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 
Regarding claims 1-4, 6-8, 10-11 and 21-25, ‘568 publication disclose the limitations in paragraphs 0005-0029 and in claims 1-33 except for the third component, which is taught by Rowe, who is in the same field of endeavor teaches resistive heating structures included near or in contact with the platen 120 (Fig. 1 and paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample. Rowe also teaches that the resistive heating structures provide heat to the platen that promote biological sample collection (paragraph 0009), thus providing motivation to include the third component of Rowe in the system of ‘568 publication.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the third component of Rowe in the system of ‘568 publication with a reasonable expectation of success with the expected benefit of increasing the amount of sample collection as taught by Rowe. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including heating structures, which is routinely practiced in the art as exemplified by Rowe.

s 1-4, 6-8, 10-11 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold et al (US 9,058,646 cited in the previous office action, herein after ‘646 patent) in view of Rowe (US 2013/0202182 cited in the previous office action).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding instant claims 1-4, 6-8, 10-11 and 21-25, ‘646 patent discloses the limitations of said instant claims in claims 1-4 in Figs.1-3 and in column 1, lines 40-67, column 2, lines 1-67 and column 3, lines 1-18, except for the third component, which is taught by Rowe, who is in the same field of endeavor teaches resistive heating structures included near or in contact with the platen 120 (Fig. 1 and paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample. Rowe also teaches that the resistive heating structures provide heat to the platen that promote biological sample collection (paragraph 0009), thus providing motivation to include the third component of Rowe in the system of ‘646 patent.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the third component of Rowe in the system of ‘646 .
16.	Claims 1-4, 6-8, 10-11 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold et al (US 9,708,644, herein after ‘644 patent) in view of Rowe (US 2013/0202182 cited in the previous office action).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding instant claims 1-4, 6-8, 10-11 and 21-25, ‘644 patent discloses the limitations of said instant claims in claims 1-15 in Fig.1 and in column 1, lines 50-67, column 2, lines 1-67 and column 3, lines 1-67, except for the third component, which is taught by Rowe, who is in the same field of endeavor teaches resistive heating structures included near or in contact with the platen 120 (Fig. 1 and paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample. Rowe also teaches that the resistive heating structures provide heat to the platen that promote biological sample collection 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the third component of Rowe in the system of ‘644 patent with a reasonable expectation of success with the expected benefit of increasing the amount of sample collection as taught by Rowe. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including heating structures, which is routinely practiced in the art as exemplified by Rowe.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

19.	Claims 1-4, 6-8, 10-11 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-4 U.S. Patent No. 9,058, 646 in view of Rowe (US 2013/0202182 cited in the previous office action) and Chang (US 2008/0247613 as cited above) for the following reasons.
	Regarding instant claims 1 and 23, claim 2 of ‘646 patent is drawn to a system for collection of a biological sample comprising a nucleic acid sample and at least one ridge and valley signature of an individual comprising: a. at least a first imaging component comprising a scanning surface configured to permit an energy wave to penetrate the scanning surface, wherein the energy wave is configured to image the at least one ridge and valley signature of an appendage of the individual; b. a substrate positioned upon the scanning surface and a support for the substrate configured to permit the collection of the at least one ridge and valley signature through the support and the substrate, wherein the substrate is configured to permit the collection of the at least one ridge and valley signature of the appendage through the substrate and to permit collection of the biological sample as the appendage is withdrawn from the substrate, and wherein the support is chemically modified with a chemical functional group selected from the group consisting of an amino group, a chloromethyl group, a hydroxyl group, and a carboxyl group (the first and the substrate components of ‘646 patent similar to the first and second components are underlined by the examiner).

	Claims of ‘646 patent do not disclose the system is configured to label the substrate and a third component and the functional limitation of the appendage is provided in an electronically readable form derived from the appendage of the individual, which is taught by Rowe and Chang as discussed below.
Rowe, who is in the same field of endeavor, teaches a membrane 122 or an adhesive strip on a platen 120 to collect DNA or RNA, wherein the membrane acquires an image of the fingerprint and an identifying mark associated with the sample simultaneously (Figs. 3 and 9 and their associated descriptions in the text and paragraphs 0009, 0019 and 0037) and identifying mark include barcode or other type of mark (Fig. 9, paragraphs 0114-0118), which encompasses a second component comprising a substrate adapted to receive a biological sample from the individual, wherein the biometric data collection system (i.e., multispectral biosensor) is configured to label either the substrate or a biological sample collection device comprising the substrate wherein either the substrate or a biological sample collection device comprising the substrate is labeled with the representation of the appendage after obtaining the appendage.
Rowe also teaches an optical sensor system resistive heating structures included near or in contact with the platen 120 (Fig. 1 and paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample. Rowe also teaches that the resistive heating structures provide 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the third component of Rowe in the claims of ‘646 patent with a reasonable expectation of success with the expected benefit of increasing the amount of sample collection as taught by Rowe. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including heating structures, which is routinely practiced in the art as exemplified by Rowe.
Claims of ‘646 patent in view of Rowe does not specifically teach the functional limitation of the appendage is provided in an electronically readable form derived from the appendage of the individual of instant claims 1 and 23, which is taught by Chang, who teaches a fingerprint identification apparatus comprising light sources, a light guide, a camera module and a processor, wherein the camera module converts an optical image of the fingerprint into electronic image associated with the fingerprint and the processor is configured for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution (Abstract and paragraph 0022), thus explicitly teaching the limitation of appendage is provided in an electronically readable form derived from the appendage of the individual. 
The artisan would recognize that while combining the camera module and a processor of Chang in the system of claims of ‘646 patent in view of Rowe some routine optimization may be needed, which is within the skills of the artisan, especially when 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the camera module and the processor of Chang in the system of claims of ‘646 patent in view of Rowe with a reasonable expectation of success with the expected benefit of receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution as taught by Chang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including camera module and a processor, which is routinely practiced in the art as exemplified by Chang.
With regard to instant dependent claims 2-4, 6-8, 10-11 and 22-23, claims of ‘646 patent in view of Rowe and Chang teach their limitations and therefore the subject matter of said dependent claims are not patentably distinct from claims of ‘646 patent in view of Rowe and Chang.

19.	Claims 1-4, 6-8, 10-11 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-23 of U.S. Patent No. 9,708,644 in view of Rowe (US 2013/0202182 cited in the previous office action) and Chang (US 2008/0247613 as cited above) for the following reasons.
	Regarding instant claims 1 and 23 claims 1 and 15 of ‘644 patent is drawn to a device comprising: a collection component; and a handling component; wherein the 
	Claims of ‘644 patent do not disclose the system is configured to label the substrate and a third component and the functional limitation of the appendage is 
Rowe, who is in the same field of endeavor, teaches a membrane 122 or an adhesive strip on a platen 120 to collect DNA or RNA, wherein the membrane acquires an image of the fingerprint and an identifying mark associated with the sample simultaneously (Figs. 3 and 9 and their associated descriptions in the text and paragraphs 0009, 0019 and 0037) and identifying mark include barcode or other type of mark (Fig. 9, paragraphs 0114-0118), which encompasses a second component comprising a substrate adapted to receive a biological sample from the individual, wherein the biometric data collection system (i.e., multispectral biosensor) is configured to label either the substrate or a biological sample collection device comprising the substrate wherein either the substrate or a biological sample collection device comprising the substrate is labeled with the representation of the appendage after obtaining the appendage.
Rowe also teaches an optical sensor system resistive heating structures included near or in contact with the platen 120 (Fig. 1 and paragraphs 0039-0040), which encompasses a third component adapted to provide heat to the substrate after receiving the biological sample. Rowe also teaches that the resistive heating structures provide heat to the platen that promote biological sample collection (paragraph 0009), thus providing motivation to include the third component of Rowe in the claims 1 and 23 of ‘644 patent.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention to include the third component of Rowe in the claims of ‘644 
Claims of ‘644 patent in view of Rowe does not specifically teach the functional limitation of the appendage is provided in an electronically readable form derived from the appendage of the individual of instant claims 1 and 23, which is taught by Chang, who teaches a fingerprint identification apparatus comprising light sources, a light guide, a camera module and a processor, wherein the camera module converts an optical image of the fingerprint into electronic image associated with the fingerprint and the processor is configured for receiving and comparing the electronic image associated with the fingerprint with pre-stored electronic images of fingerprints to verify the fingerprint and obtaining the fingerprint at high resolution (Abstract and paragraph 0022), thus explicitly teaching the limitation of appendage is provided in an electronically readable form derived from the appendage of the individual. 
The artisan would recognize that while combining the camera module and a processor of Chang in the system of claims of ‘644 patent in view of Rowe some routine optimization may be needed, which is within the skills of the artisan, especially when Rowe implicitly teaches storing electronic images digitally that allows sophisticated pattern-comparison algorithms to be used in searching large numbers of stored patterns to facilitate law-enforcement, immigration and other processes.

With regard to instant dependent claims 2-4, 6-8, 10-11 and 22-23, claims of ‘644 patent in view of Rowe and Chang teach their limitations and therefore the subject matter of said dependent claims are not patentably distinct from claims of ‘644 patent in view of Rowe and Chang.

Conclusion
20.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634